                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

MATTHEW MICHAEL CHANDLER
WOLFE, EDWIN LEDESMA and
ANTHONY DAKOTA ANDREWS,

              Plaintiffs,

v.                                                  Case No: 2:18-cv-589-FtM-38CM

FLORIDA ATTORNEY GENERAL
OFFICE, STATE OF FLORIDA,
STATE ATTORNEY’S OFFICE and
20TH JUDICIAL CIRCUIT,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Plaintiffs Wolfe, Ledesma, and Andrews, who are pretrial detainees confined in the

Lee County Jail, filed a civil rights complaint alleging violations of U.S. and Florida

constitutional law in connection with their respective arrests and prosecutions.       See

generally Doc. 1 at 5-7. Each Plaintiff seeks permission for leave to proceed in this action

in forma pauperis. See Doc. 6, Doc. 8 and Doc. 11.

       Eleventh Circuit law prohibits prisoner plaintiffs from proceeding in forma pauperis

in the same civil action. Hubbard v. Haley, 262 F.3d 1194, 1196 (11th Cir. 2001)(affirming



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
dismissal of multi-plaintiff prisoner action as conflicting with PLRA’s requirement that each

prisoner must pay the filing fee); Bowens v. Turner Guilford Knight Detention, 510 F. App’x

863, 864 (11th Cir. 2013)(affirming dismissal of complaint filed by six inmates as violative

of the PLRA and § 1915’s requirement that each plaintiff is required to pay the filing fee

in an initial action). Additionally, while a pro se litigant has a right to litigate his individual

claims in federal court, “[i]t is plain error to permit [an] imprisoned litigant who is

unassisted by counsel to represent his fellow inmates in a class action.” Wallace v. Smith,

145 F. App’x 300, 302 (11th Cir. 2005) (per curiam); see also Smith v. Warden, Hardee

Corr.Inst., 597 F. App’x 1027 (11th Cir. 2015). Consequently, pro se prisoner Plaintiff’s

cannot jointly prosecute this action. To the extent that the Plaintiffs wish to prosecute the

claims asserted in the instant Complaint they must initiate separate actions in their

individual names, accompanied by the $350.00 filing fee or a motion to proceed in forma

pauperis.

       Accordingly, it is now

       ORDERED:

       1. The Complaint (Doc. 1) is DISMISSED without prejudice.

       2. The Clerk shall terminate all pending motions, enter judgment, and close this

            case.

       DONE and ORDERED in Fort Myers, Florida this 2nd day of October 2018.




SA: FTMP-1
Copies: All Parties of Record




                                                2
